IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: I.G.R.-H., A MINOR                 : No. 453 MAL 2019
                                          :
                                          :
PETITION OF: K.J.R., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: A.J.R.-H., A MINOR                 : No. 454 MAL 2019
                                          :
                                          :
PETITION OF: K.J.R., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.